IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANKLIN BLUNT, §
§ No. 305, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § No. 1208016953
§
Plaintiff Below— §
Appellee. §

Submitted: March 4, 2015
Decided: March 24, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

0 R D E R
On this 24lh day of March 2015, it appears to the Court that:

( 1) Defendant-Below/Appellant Franklin Blunt appeals from Superior Court
jury verdicts ﬁnding him guilty of two counts of Possession of a Deadly Weapon
During the Commission of a Felony,l Assault in a Detention Facility,2 Attempted
Assault in the First Degree,3 and Promoting Prison Contraband.4 Blunt raises four
claims on appeal. First, Blunt contends that the State failed to prove that a wooden

shank was a “deadly weapon.” Second, he contends that there was insufﬁcient

' 11 Del. C. § 1447.
2 11 Del. C. § 1254.
3 11 Del. C. §53l;see also 11 Del. C. §613.
4 11 Del. C. § 1256.

evidence to support a ﬁnding that he attempted to cause “serious physical injury”
when he attacked Ofﬁcer Lance Green. Third, he contends that the State failed to
prove that a wooden shank was contraband because the State failed to prove it was
a “deadly weapon.” Finally, he contends that the State’s misconduct during closing
arguments requires that he be granted a new trial. We ﬁnd no merit to Blunt’s appeal
and afﬁrm.

(2) In August 2012, Ofﬁcer Green, Ofﬁcer Anil Verrna, Corporal Daniel
Barrett, and Sergeant Dorian George were on duty in Building 21 at the James T.
Vaughn Correctional Center. Sergeant George and Corporal Barrett were observing
the inmates from an isolated observation room known as a security “POD” while
Ofﬁcers Green and Verma distributed lunch to the inmates. As the ofﬁcers were
collecting empty lunch trays, Blunt informed Ofﬁcer Green that he had not received
his lunch. Ofﬁcers Green and Verma later returned to Blunt’s cell with a lunch tray.
At this time, Blunt was informed that the cell would need to be searched for other
lunch trays and that the inmates would have to secure themselves in the shower area.
Although Blunt’s cellmate complied with the ofﬁcers’ order to exit the cell, Blunt
refused to do so and became aggressive.

(3) Based on his behavior, the ofﬁcers ordered Blunt to turn around and

prepare to be handcuffed. As the ofﬁcers were attempting to handcuff Blunt, he

pulled a shank5 from his waistband and proceeded to attack Officer Green. Despite
being sprayed with pepper spray, Blunt continued his attack and attempted to strike
Ofﬁcer Green with the shank at least a dozen times as Ofﬁcer Green attempted to
create distance between the two of them. Ofﬁcer Green eventually tripped and fell
to the ground. While Ofﬁcer Green regained his composure, he was struck in the rib
cage as he partially deﬂected one of Blunt’s numerous attempts to stab him with the
shank. Ofﬁcer Green managed to pin Blunt’s right wrist to the ﬂoor and ordered him
to drop the shank. Blunt refused to comply and continued trying to free his hand in
order to stab Ofﬁcer Green. Ofﬁcer Green hit Blunt above the ear approximately
twelve times before Blunt became disoriented and dropped the shank.

(4) After an investigation, Blunt was charged with Attempted Murder in the
First Degree, Assault in a Detention Facility, two counts of Possession of a Deadly
Weapon During the Commission of a Felony, and Promoting Prison Contraband. At
trial, Ofﬁcer Green, Coroporal Barrett, Sergeant George, and Lieutenant Baynard
testiﬁed for the State. The State also offered into evidence the shank used to strike
Ofﬁcer Green, and Blunt’s statement to investigators, in which he referred to the
shank as a knife. Blunt did not ﬁle a Motion for Judgment of Acquittal nor did he
5 Lieutenant Stanley Baynard (“Lt Baynard”), the investigating ofﬁcer, testiﬁed at trial that a

“[s]hank is any instrument ﬁled down to a point and/or it has a blunt end used for protection and/or
injury.” Appellant’s Op. Br. App. at A52.

testify in his own defense.

(5) During closing arguments, the State made numerous references to Blunt’s
attempted strikes, but on two separate occasions incorrectly stated that Blunt had
stabbed Ofﬁcer Green multiple times, when he in fact only stabbed him once.
Further, the State referred to Ofﬁcer Green’s bruised ribs, which resulted from
Blunt’s partially deﬂected strike. Lastly, the State noted in its closing remarks that
Blunt himself had referred to the shank as a knife.

(6) In response, Blunt’s counsel argued that no evidence was offered that
would support a ﬁnding that Ofﬁcer Green was stabbed more than once. Blunt also
argued that the shank was not a “deadly weapon.” On rebuttal, the State clariﬁed that
its case was based on Blunt’s intent, and that “multiple blows were thrown”6 despite
Ofﬁcer Green only being struck one time. Before the jury was charged, the State
requested that the lesser-included offense of Attempted Assault be included in the
jury instructions. The trial court granted the State’s request over defense counsel’s
objection. Thereafter, the jury found Blunt guilty of Attempted Assault, Assault in
a Detention Facility two counts of Possession of a Deadly Weapon During the
Commission of a Felony, and Promoting Prison Contraband. This appeal followed.

(7) Blunt’s ﬁrst three claims are based on grounds of insufﬁcient evidence.

5 Appellant’s Op. Br. App. at A90.

In reviewing an insufﬁciency of evidence claim, we review the record to determine
“whether any rational trier of fact, viewing the evidence in the light most favorable
to the State, could ﬁnd [a] defendant guilty beyond a reasonable doubt.”7 “In doing
so, the Court does not distinguish between direct and circumstantial evidence.”8
Blunt concedes, however, that these claims were not fairly presented to the trial court
in the proceedings below. As such, these claims will be reviewed for plain error.9
Under the plain error standard of review, “the error complained of must be so clearly
prejudicial to substantial rights so as to jeopardize the fairness and integrity of the
trial. The burden of persuasion is on the defendant to demonstrate that a forfeited
error is prejudicial.”'0

(8) Blunt ﬁrst contends that the evidence presented at trial did not support a
ﬁnding that he used a “deadly weapon” when he attacked Ofﬁcer Green. A “deadly
weapon” is deﬁned as “a knife of any sort (other than an ordinary pocketknife carried
in a closed position), . . . or any ‘dangerous instrument’, . . . which is used, or
attempted to be used, to cause death or serious physical injury.”” A “dangerous

instrument” is deﬁned as “any instrument, article or substance which, under the

7 Robertson v. State, 596 A.2d 1345, 1355 (Del. 1991).

8 Shipley v. State, 570 A.2d 1159, 1170 (Del. 1990).

9 Monroe v. State, 652 A.2d 560, 563 (Del. 1995) (“This Court may excuse a waiver . . . if it ﬁnds
that the trial court committed plain error requiring review in the interests of justice”).

'0 Swan v. State, 820 A.2d 342, 355 (Del. 2003) (internal citations omitted).

" 11 Del. C. §222(5).

circumstances in which it is used, attempted to be used or threatened to be used, is
readily capable of causing death or serious physical injury . . . 3’13

(9) We ﬁnd no merit to Blunt’s ﬁrst claim. Viewing the record in the light
most favorable to the State, a rational trier of fact could ﬁnd that Blunt used a “deadly
weapon” when he attacked Ofﬁcer Green. Such a conclusion is supported by several
factors. First, the shank used to attack Ofﬁcer Green was a piece of wood that Blunt
had ﬁled down to a point. Second, Sergeant George and Corporal Barrett testiﬁed
that, after becoming agitated, Blunt attempted to strike Ofﬁcer Green with the shank
multiple times. Third, Ofﬁcer Green testiﬁed that he feared for his life while
defending Blunt’s repeated attempts to stab him with the wooden shank. Fourth,
Lieutenant Baynard testiﬁed that shanks are used for the purposes of protection and
to cause injury. Fifth, Blunt himself referred to the shank as a knife when explaining
to police why he attacked Ofﬁcer Green. Finally, the State offered the actual shank
into evidence in order to allow thejury to examine its features, and determine whether
it constituted a “deadly weapon.” Based on this evidence, we ﬁnd that a rational trier
of fact could conclude that the shank Blunt used to attack Ofﬁcer Green was a

“deadly weapon.” Thus, Blunt’s ﬁrst claim must fail.

(10) Next, Blunt contends that the evidence presented at trial was insufﬁcient

'2 11 Del. C. §222(4).

to support a ﬁnding that he intended to cause “serious physical injury” when he
attacked Ofﬁcer Green. 11 Del. C. § 222(26) deﬁnes “serious physical injury” as
“physical injury which creates a substantial risk of death, or which causes serious and
prolonged disﬁgurement, prolonged impairment of health or prolonged loss or
impairment of the ﬁmction of any bodily organ . . . .”'3

(1 1) In this case, a rational trier of fact could ﬁnd that Blunt intended to cause
“serious physical injury” when he attacked Ofﬁcer Green. Ofﬁcer Green testiﬁed that
he feared for his life during the attack, and several witnesses to the attack testiﬁed
that Blunt attempted to strike Ofﬁcer Green between twelve and twenty times.
Ofﬁcer Green also testiﬁed that even after being subdued, Blunt continued his attack.
A rational juror could infer that if it was not for Ofﬁcer Green’s deﬂection of Blunt’s
repeated strikes, Ofﬁcer Green’s injuries would have been much more severe than the
bruised ribs that he suffered. Thus, viewing the evidence in the light most favorable
to the State, ajury could reasonably determine that Blunt intended to cause “serious
physical injury” to Ofﬁcer Green.

(1 2) In his ﬁnal claim regarding the sufﬁciency of the evidence, Blunt contends
that the State failed to prove that he knowingly possessed prison contraband. We ﬁnd

this claim wholly unpersuasive. Under 11 Del. C. § 1256, a defendant is guilty of a

'3 11 Del. C. {5 222(26).

felony for Promoting Prison Contraband when the alleged contraband is a deadly
weapon. '4 As previously discussed, a rational trier of fact could ﬁnd that the wooden
shank was a “deadly weapon,” and thejury reasonably concluded so here. Further,
Lt. Baynard testiﬁed that shanks were used to cause injury and that their possession
was prohibited. As such, Blunt’s third claim must fail.

( 13) In his fourth claim, Blunt argues that the State’s reference to Blunt
stabbing Ofﬁcer Green multiple times during closing arguments was a
misrepresentation of the evidence, and that the State’s reference to bruised ribs was
a misrepresentation of Ofﬁcer Green’s injuries. Blunt contends that these statements
rise to the level of prosecutorial misconduct and require that he be granted a new trial.

(14) Blunt concedes that his claim of prosecutorial misconduct was not
presented below and should be reviewed for plain error. Under a plain error standard
of review, “we [ﬁrst] examine the record de novo to determine whether prosecutorial
misconduct occurred.“5 If there was prosecutorial misconduct, the misconduct “must
be so clearly prejudicial to substantial rights as to jeopardize the fairness and integrity
u|6

of the trial process.

(15) We ﬁnd that the State’s conduct did not constitute prosecutorial

'4 11 Del. C. § 1256.

‘5 Baker v. State, 906 A.2d 139, 150 (Del. 2006).

'5 Wainwright v. State, 504 A.2d 1096, 1 100 (Del. 1986) (citing Dalton v. State, 452 A.2d 127, 146
(Del. 1982)).

misconduct and does not require the granting of a new trial. The State is free to
argue “legitimate inferences of the appellants’ guilt that ﬂow from [the] evidence.”'7
But, the State may not “‘intentionally [] misstate the evidence or mislead the jury as
to the inferences it may draw.”"3 Here, Blunt has failed to show that the State
intentionally misstated evidence or misled thejury. Moreover, any misstatement by
the State was corrected on rebuttal, when the State clariﬁed that Blunt attempted to
stab Ofﬁcer Green over and over again. Additionally, the State’s reference to bruised
ribs cannot amount to misconduct because it was not a misstatement of the evidence.
Ofﬁcer Green testiﬁed that his ribs were bruised after the altercation. For all of these
reasons, Blunt’s ﬁnal claim must fail.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.
BY THE COURT:
"'—r

Justice

” Hooks v. State, 416 A.2d 189, 204 (Del. 1980).
‘3 Daniels v. State, 859 A.2d 1008, 101] (Del. 2004) (quoting Sexton v. State, 397 A.2d 540, 545
(Del. 1979)).